JANUAR\‘ 8, 2019 diohn W. Peterson

Creditor BSS/NWTM

uNn‘Eo srATEs BANKnu PTcY count cAsE # 16-11167 cMA 16315 123“‘ Ave. s.E,_
case # 15-11757 cMA - y rican nemon, wn. sense

abt-a District ol‘ Wathin§ion . r.

w ct Sosttie _, . , F*L"=D

NonTHwEs'r TERRiToRlAL MiNT BANKRUPTCY Fmi=ii iiisi'ir=i iii mathews
wEsTEnN o\srnlcT or wAsHiNGroN _|AN 1 " 1;.§9 " 3'“““’
700 sTEwAaT sTnEEr _ _ V_ _|AN 1a 2013
sEATTLE, WA. 93101 “E;§itliiiii“*r’iii"i£§§r v

   

o¥%l;'é L' H,- .°"` ":i`."‘ .. i`- t
m . 1 , .. . t
THE HONORABLE CRl$TOPHER M. ALSTON:

l am creditor 838 in the above entitied action. My wife and l have a bailment contract with the
Northwest Territorlal Mint for exactly 87 one ounce gold coins (33 Krugerrand ooins, 29 one ounce gold
bars, and 25 one ounce Canadian gold maple leaf coins]. As of today, 62 have been returned to us, but
25 lthe Maple Leaf coins) have not been returned to us. These 25 coins have been erroneously
confiscated by the Northwest Territorial Mint while under the administration of either the debtor Floss
Hansen, or under the administration of the Trustee Mark Calvert. Since there were no complete
inventories provided by either the debtor or the trustee, it is impossible to determine who is responsible
for the disappearance of our coins. `

The standard bailment contracts signed by the Northwest Territorial Mint and my wife Sheila
and l provided for an insurance provision to protect customers like us against loss of the coins and bars
while in the possession of the Mint. These contracts aiso offered a personal guarantee in the event that
the insurance coverage payout could not make one whole again. ($ee attached copies of 2009, 2011,
2013 Nori:hwest Territorial iviint, LLC General Storage Agreementsl. When l asked Nlr. Gearin for
information on whether or not the NWTM General Storage Agreement insurance policy would cover
creditor loss, he said "...No it would not." l asked why. As| reca|l, he said ”...because the insurance
premium had not been paid.” lt was not clear whether Ross Hansen or N|arlc Calvert was responsible for
this oversight The way l understood it was that if the insurance policy was still in placer many of the
unsecured creditors oould have received substantial returns. No discussion of this issue has been
provided to the unsecured creditor group by either the debtor or the Trustee. Such issue may well be
worth your Court's review. l certainly hope we the creditors did not suffer the loss of mi|iions over an
oversight cost of an insurance premium.

As a group of creditors we have collectively lost about $55,000,000.00. l've had $33,000.00
stolen from me by either the Debtor administration or the Trustee Administration. lt does not seem
right to me that NW'l'll/l would not be responsible for bailment thefts or promising insurance protection
from such thefts after promising same in writing, and then failing to pay such insurance premiums A
complete inventory of assets would have easily resolved this type of problem. Please do not close this
bankruptcy case until such inventory/audit is completede Please do not close this bankruptcy until it is
clear why the premium was not paid. Thank you for you'r steadfast concern for all of us in this sad case.

}OHN W. PETERSON
jan. 8, 2019

CaSe 16-11767-CMA DOC 1974 Filed 01/16-/19 Ent. 01/16/19 10205:49 PQ. 1 Of 9

Northwest Territoriai Nlirit, L.L.C. - 4./10 115 ge

P.D. Box 2148
Auburn, WA. 98071-2148

.i. Todd Tracy, Counsei

The Tracy Law Group,`PLLC

720 O|ive Way, Ste 1000

Seattle, WA. 98101; todd@thetracylawgroup.com

Mark Thornas Caivert
1420 5"’ Avenue #3382
Seattle, WA. 98101; mark.ca|vert@nwtrn.com

Re: Contractuai Demand for the Return of 82 one ounce Goid Coins owned by lohn &
Sheila Peterson that are presentiy held by Northwest Territorial Mint per a written
Storage Contract Agreement {Baiiment) between lohn Si Shei|a Peterson and Northwest
Terrltorial Mint

Dear Sirs: l

The undersigned storage customers demand the return of their property held by the
Northwest Territoriai ivlint (hereinaiter NWTM), per the terms of our storage contract with
NWMT. We have held and paid for this Storage Contract since October, 2008. ‘(ou are
presently holding 33 Krugerrands, 25 I'viaple Leais, and 29 gold bars lali one ounce each} that
belong to lohn and Sheila Peterson. Your records can confirm this as wali as the existence of
our Storage Contract. tour records can also verify that john and Sheila Peterson have seen and
handled all of their gold and watched it being placed into the NWTM vault in Auburn. We are
now exercising our right to retrieve our property via §this demand letter. Please provide the
undersigned within the next 7 days a reasonabie date, place, and time that we can retrieve our
gold property. Thank you.

The undersigned are aware that NWTM is in the process of reorganization via
bankruptcy We sympathize. i-iowever, our property is not part of the available assets for
priority creditors, therefore, we wish to have them released to our custody as soon as possible
so as to avoid confusion with the bankruptcy action.§ in addition, NWTM has told us that they
are no longer going to be in the bullion business, so NW?M has no further service they can offer
us. Failure on the part of NWTM to provide us with our bailed property will be considered as
criminai conversion and grand theft and subject to further legal process

We expect to hear from you soon. Thank you.

Sincer y yours,

  

n W. Peterson & Shei|a R. Peterson
seals 123“" revenue s t

Renton WA. 98058 '

425-226-1272 lhome); 425- 638 2237 (cell); lohnandsheilartn@aol com

CaSe 16-11767-CMA DOC 1974 Filed 01/16/1§9 Eiit. 01/16/19 10205:49 Pg. 2 Of 9

NORTHWEST TERR|TORIAL M|NT LLC
2505 s. azoih street
sie. 110 §
Federal Way, WA 98003
Phone: 800-344-6468
Fax: 253-735-22i0

 

invoice
eill .iohn emerson ship John Peterson
To= 16315125rhAve se To£ storage
Renton. WA 98058 ` Renton, WA 98058

United Staiies l United Stafe$

 

Order Number: 435964
Dal:e Entered: 04¢24!‘13

rCustomer: OSPETE RSONJ‘i '_ : Josh Eai1

mine r425) 226»12?2 " y `. auction Heid on Acoount
FAX: ‘ __ _, JohnlSheila Peterson
l-“OB: Auburn, WA 1

 

Storage Orcler
4:30Pu a-10 pieces

m en _Mranin n n ` mem mm
1 33 e10020/ool_01oz.KnuoeRnANos ` si,soi.ooien s49,533.00

Order Toial: $49, 533. 00

Builion shipping times vary by product Ali lead times are calculated from the date of good funds. Please refer to
the above noted lead times for your specilic order.
i

town coin agrngsz

r/e//z L[/

§ Page1of1
CaSe 16-11767-€|\/|A DOC 1974 Filed 01/16/19 Ent. 01/16/19 10:05:49 Pg. 3 Of 9

Northwest Territorial Mint, LLC General Storage Agreement

This General Storage Agreement (“Agreement") is entered into on the year and date set
forth at the bottom of this Agreernent between Northwest Territorial Nlint, LLC (NWTM)
located at 1307 West Val|ey Highway North, Suil[e 101, Auburn, WA 98001, and John
and Sheila Peterson,16315 128th Ave SE, Renton, WA 98058 The contents of the
Agreement supercede any previous Agreements The parties hereto agree as foilows,
intending to be bound thereby

1. Storage. NWTM shall provide secure storage for order 100991 for 29 one-ounce
gold bars and 25 one-ounce .9999 gold Canadian Nlaple leaf coins belonging
to John and Sheila P_eter§g_g in a TL-rated safe at a rate of $3 (three dollars)
per ounce of gold ($162.00 tota|). The storage fee is due with the signed
contract Storage pricing is guaranteed`for one year. NWTM reserves the
right to change the storage fee upon 60 days written notice to John and
Sheila Peterson after the first year.

1a. Storage Security. NWTM agrees to maintain quality security practices that
specihcal|y include the following: (ON SlTE ARMED GUARD) an armed
security person or personnel shall be on premises at night. Typical NWTM
employees shall provide security during normal business hours.
(SECUR|TY CA|V|ERAS) Cameras must be in use at all times and set to
record events on a tape rotation basis unless some other similar
technology is in place. Tapes or copies of tapes must be made available to
John and Sheila Peterson immediately in the event of a security breach.
Tapes and storage device(s) must be kept in a securely locked location

2. Audits. John and Sheila Peterson may designate people to inspect his metal by
providing NWTM with the name of the person prior to the inspection The person
conducting the inspection must provide N\N|'lvl photo identification to properly
identify themselves .

3. Insurance. NWTM agrees to cover John agd Sheila Peters&i, ounce for ounce
while in storage under any existing policy controlled by NWTM. NWTM is
required to maintain enough coverage al a§ll times to cover a||»silver stored o

silver Prevailing rate is defined to be the spot rate tthe time of
replacement and not at the original market price the as originally
obtained NWTM agrees to cover John and Sheila Peterson for loss by theft
both inside and external theft loss or damage by negligenoe, loss or damage
f re or flood and any other coverage type as stipulated in any POL|CY held in the
name of NWTM NWTM further agrees that in the event of loss or Mge, as
stipulated above, lF the policy provider for NWTM does not cover held -
behalf of John and Sheila Peterson, that NWTM will replace any loss or

' damage at their own expense in a reasona§ble time frame of not more than 90
days.

cover full replacement value of all silver bullion at a ypr ng market rate o
nof§§

NorlhwestTr | MintGene |St ra
ease 16- 13176"°"737-|\/|<: A pbgc 137 lie died71 01}16/19 Enr. 01/16/1910'3:€3:49°2.Pg 40i9

  
 
  
  

John and Sheila Peterson

 

 

 

 

 

 

By:

Nam : John Pet_eLson Name: Ross B. Hansen
By: M ZK_ Tit|e: Presidenl

Name: §hei|a Pe_t_eLson Date: Febru_ag 9, 2009
Title:

 

Date: Februarv 9_, 2009

Northwest Territorial Nlint General Stora£ge A _reement Pa e 2 of 2
Case 16-11767-Cl\/lA DOC 197 lgl|ed 01/16/19 Ent. 01/16/19 10:095:49 Pg. 5 Of 9

gsh%'\\m ?UW l'*E{/U M rya./lél"§f C=[°"Wl?!?-OLI)
trw tatth lmrda Ci\€¢»l<. vestich NWTM
an dan ?-o-,‘).o\\.

suLLION sronAGE sanEMsNT

Thjs Bullion Storage Agreernent (the ”Agreement"), dated and made effective this lst day of }anuary, 2011 is entered into by
and between Norf.hwest Terriliorial Mint, LLC {“NWTM”), a Washington limited liability oornpany, located at 2505 S 320th St
Ste 'llU, Fedel'al WBY» WA 98003, and ]ohn Peterson and Sheila Pete_rson (”You"), two individuals, located at 16315 128l:h Ave
SE, Renton, WA 98058-5535. '

WHEREAS, NWTM is a mint duly authorized to deal in bullion, and it maintains TL-rated vaults on its premises one of
which is located in Auburn, WA, suitable for safely and reliably storing bullion;

WHEREAS, You are the owner or person with lawful control of that certain bullion described herein who wishes to store ¥our
bullion Within NWTM’S vaults on the terms and conditions provided herein;

NOW THEREFORE, lN CONSiDERATION of the following tenns§and conditions the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. Descripl:lon of Stored Bullion. NWTM shall provide secure storage in NWTM's vaults for bullion belonging to or
controlled by You consisting of:

¢ 29 QTY 510050 - Gold 1 oz. Ba.r (from Order 100991); and
o 25 Q'I'¥ 310010 - Gold 1 oz. Canad.ia.n Maple Leaf .9999 (from Order 100991).

2. Inil:lal Storage Fee. Upon the effective date of this Agreement, Y_ou shall remit to NWTM the initial Storage Fee, calculated
in accordance with the Storage Rates herein, for the first year of storage Thereafter, the Storage Fee is due annually-to be
paid in advance on the first clay of january (the “Bil]ing Date"} for the upcoming calendar year-and is calculated in
accordance with the Storage Rates herein. Your Storage Fee will be recalculated annually based on the actual amount of
bullion on storage on the Billing Date_ On the first annual Billing Date, NWTM will prorate Your Storage Fee to reflect any
remaining credit balance lf at any time You add bullion to your storage account NWTM will revise Your Storage Fee, and
you will be billed for the increase from the date the additional bullion is placed on storage. All Storage Fees herein are non-
refundable, and reductions in bullion held on storageJ other than annual recalculations on the Billing Date, do not reduce the
Storage Fee. Your initial Storage Fee of $389.39 is due with the return of this executed Agreement.

3. Annual Storage Fee. During the Term of this Agreement, tour annual Storage Fee of $2'?0.00 is due on the first day of each
lanuary. 1

4. Storage Raties. Storage Rates are guaranteed for one year. NWTM reserves the right after the first year to modify Storage
Rates upon 60 days Written notice to ¥ou. Storage Rates for all bulli<ln held on storage shall be as follows:

A. Silver. The annual Storage Rate for silver shall be three cents ($0.05) per ounce of silver-to be paid in U.S.
DOllHIS- Mirlim\lm annual Storage Fee is $50.00 regardless of actual ounces of silver held on storage

B. Gold, Plal:lnum, and Palladiun‘l. The annual Storage Rate for Gold, Plalil'lum. and Palladium Shall
dollars ($5.00) per ounce of said bullion-to be paid in U.S._ Dollars, Minimurn annual Storage Fee is $50.00 regardless
of actual ounces of said bullion held on storage `

5. Changes to Si:ored Bu]lion l Addenda. Throughout the Terrrr of this Agreement, at each instance in which "r‘ou place
additional bullion on storage or remove existing bullion from storage through Liquidau'on or otherwise, NWTM will prepare
an Addendum to this Agreement, which shall be incorporated into§and become part of this Agreement upon the signature of
both parties The Addendum Will set forth the resultant bullion subject to this Agreement and the resultant Storage flee after
any addition or Subtraction of bullion by You. The Addendum will supersede and replace in whole the Description of Stored
Bullion and the Annual Storage Fee contained in this Agreement or in any previous Addendurn (Sections 1 and 3). The most
recent Addendum will control over this Agreement and any previously executed Addenda. In all other respectsr this
Agreement will remain in full force and effect -`

NWTM suLLIoN s‘roRAGE AGREEMENT l Page 1 of 4 m wm
Case 16-11767-Cl\/lA Doc 1974 Filed 01/16/19 Ent. 01/16/19 10:05:49 Pg. 6 of 9

6. Term f Termination. This Agreement shall have an initial Term of one (1) year, and shall become effective on the date first
set forth above. Ttu`s Agreement shall renew automatically on an animal basis unless earlier terminated by either party upon
thirty {30) daYS I’\Otice. Termination is accomplished by removing all bullion on storage with NWTM. Upon Te:rmi_nation,
NWTM will ship tour bullion to the last known address on NWTM’s records Alternatively, You may Liquidate Your bullion
and receive a cash payment payable by check.

7. Liquidation. “Liquidation” shall mean converting a certain quantity of stored bullion into cash to be paid to You by check.
You may liquidate Stored bulliom in whole or in part, at any time by calling NWTM during normal business hours. NWTM
shall pay You based on NWTM's prevailing buy price for that same product and payment shall be made to You within thirty
(30) daYS thereaft€r. If You Liquidate Your total quantity of stored bullion hereunder, this Agreement shall terminate upon
NWTM's provision of final payment to You.

8. Storage Security. NWTM agrees to maintain quality security practices at its storage facilities to reduce the risk of physical
loss to stored bullion. At a minimum, these security practices include: ON-SI'TE ARMED GUARD-an armed security person
or personnel shall be on the premises at night Typical NWTM employees shall provide security during normal business
hours; SURVEILLANCE CAMERAS_a system of cameras trainedE on NWTM vaults and common entrance points to its
buildings must be in use at all times and set to record events on a tape rotation basis unless some other similar technology is in
place. NWTM shall store surveillance camera tapes, hard-drives or other recording media in a securer locked location in the
unlikely event of a security breach affecting Your stored bullion, NWTM shall provide copies of surveillance camera records
to You upon written request

9- II\Spe€tiOn. You, or Your legally designated representative may inspect Your stored bullion at any time during NWTM's
normal business hours upon reasonable notice of at least 2 business ;days. You or your designee must conform to all security
procedures in place at NWTM's buildings and vaults. Prior to inspection, each inspecting person shall provide NWTM With
Current photographic identification showing at least name, current address, and a clear picture of his or her face. In the case of
a legally designated representati".'er a copy of the legal instrument authorizing the party to act on Your behalf must be
produced NWTM may keep a record of any person inspecting bullion and his or her documents

10. Warranties. You warrant to NWTM that You own or have proper legal authority to control and direct all bullion
delivered to NW'I'M for storage. You also warrant that You have not ’altered, changed, modified or tampered with any bullion
placed in storage or directed another in such an act.

11. Insurance f Replacement I.iability. NWTM agrees to cover all metal ounce- -for-ounce While in storage under any existing
policy controlled by NWTM. NWTM is required to maintain sufficient coverage at all times to cover all stored bullion at full
replacement value at any prevailing market rate. Prevailing market rate is defined to be the spot rate of said bullion at the time
of replacement not at the time of original purchase or delivery into storage NWTM agrees to cover ‘fou for loss by theft {both
internal and external), loss or damage by negligence loss or damage by fire or flood and loss or damage under any other
coverage type as Stlpulated in any policy held in the name of NWTM. NWTM further agrees that in the event of loss or
damage, as stipulated above, § the policy provider for NWTM does not cover said bullion held on ‘l'our behalf, NW'I`M will
replace any loss or damage at its own expense in a reasonable time frame of not more than ninety (90) days.

12. Shipment of Bullion. All bullion shipments to and from NWTM's vault shall be fully insured. Both parties must take
adequate care to package all bullion shipments in such a way as to prevent damage to the contents Any shipment arriving at
NWTM that appears damaged or in any way tampered with will be rejected-NWTM will not accept such a package from the
CaII'l€r- UPOH notification from You to remove bullion from storage, NWTM will ship Your bullion to you as soon as possible
Within thirty (30) days from the date of notice. Once NWTM has placed the bullion to be shipped with a common carrier, You
hereby irrevocably release NWTM from all claims of liability of every kind and nature whatsoever as now exist or which may
hereafter arise. §

13. No Payment of lnterest. NWTM will not pay you interest for any bullion held on storage At any time, you may place
additional bullion with NWTM for storage or remove bullion from storage by Liquiclating or taking delivery of the bullion. If
you Liquidate bullion held on storage, NWTM will attempt to mail a check to you in payment in the ordinary course cf

NWTM BULl_ION S'l'ORAGE AGREEMENT r Page 2 of 4 Ra. 121111
CaS€ 16-11767-CMA DOC 1974 Fi|€d 01/16/1§9 Ellt. 01/16/19 10205249 PQ. 7 Ol 9
l

business if for any reason you do not take delivery of the checlc, the funds will remain at NWTM, but NWTM will not pay
You interest of any type or amount regardless of the duration the funds remain at NWTM. After each addition or removal of
bullion, NWTM Will Prepare an Addendum and send it to You for your signature You shall execute and return ali copies of
the Addendum in a timely manner. After execution by both parties, NWTM Will return to You an executed copy of the
Addendum.

14. location of Stored Bullion. NWTM may, at its sole discretion, store, ship or relocate any portion of, or all its stored
bullion to any of its Vau.lts located in the United States, including storing portions of Your stored bullion at multiple loCatiorlS.
If business necessity diotates, NWTM may likewise store, ship or relocate any portion or all its stored bullion to other vaults
not controlled by NWTM as long as such vaults are at least equivalent in quality and safety to those maintained by NWTM.

15. Counterparts. This Agreernent may be signed in two (2) counterparts; each of which shall be deemed an originaL and
which together shall constitute one agreement

16. Facsimile and E-mail Transmission. Facsimile transmission of any signed original document and retransmission of any
signed facsimile transmission, shall be the same as delivery of an origi.nal. At the request of either party, the parties will
confirm facsimile transmitted signatures by signing an original document E- mail transmission of any document or notice
shall n_ot be effective to modify, alter or amend this Agreement unless the parties to this Agreement otherwise agree in writing
and both parties duly sign said written agreement. =

17. Notice. Any notice provided herein shall be effective if addressed to the respective party at the address located at the
front of this Agreement; or if addressed to the proper party at his or her respective e-rnail address, which for NWTM is
indicated on NWTM's Website, and for You is shown in our internal records.

13. Rosel'vations of Right. ln addition to the other rights hereunder, NWTM reserves the following rights unto itself:
. ' c
A- nght to Refu_se Service to Anyone. NWTM reserves the right to refuse service to anyone. C'U-Q'l'ollw£'f .

B. flight l'o Col'recl: Clear Errors. NW'I'M reserves the right to correct any clear error or computer-related problemsl
SPECifiCally, NWTM reserves the right to correct errors made on statements of account sent to You on a quarterly
basis, or more often as the case may be. NWTM will make a good faith effort to notify You of any corl'et:ti<:onr

19. Controlling Law f Venue. This Agreement shall be construed under the laws of the State of Washington. Venue for any
Cou.rt or adjudicating El'ltity determining the rights of any party hereto shall be the Superior or District Court for l<_ing County,
Washington Stato; or the United States District Court for the Western District of Washington.

20- For€o Majoul'o- Arl}i prevention, delay or stoppage in our performance of any term hereto due to Stril<es, lockouts, labor
disputed acts of God, inability to obtain labor or materials or reasonable substitutes therefore, governmental restrictions
regulations or controls, the suspension by commodity exchanges in the trading of gold, silver, platinum or palladium futures
contracts or the delivery of the commodities underlying such contractsl or the failure or delay of vendors, enemy or hostile
governmental action, riot, civil commotion, fire or other casualty,tand other causes beyond our control, shall excuse our
performance and extend the performance of our duties and responsibilities hereunder, for a period equal to any such
prevention, delay or stoppage

21. Complete Agreement. This Agreement constitutes the complete and final expression of the agreement between the
parties relating to the Storage of bullion within NW'lM’s vaults, and supersedes all prior or contemporaneous contracts,
agreementsl understandings and representations of the parties, either oral or written related thereto

22. Costs l Attorney Fees. If either party shall retain an attorney to§enforce its rights hereunder, the prevailing party shall be
entitled to recover all reasonable costs, expenses and attorney fees from the non-prevailing party.

23. Disclai.mer of Warranties: EXCEPT FOR EXPRESS WARRAl\l'l`IES CONTAINED HEREIN, NW'I'M DISCLAIMS ALL
IMPLIED WARRANTIES OF EVERY K_IND AND NATURE, INCLUDING SPECIFICALLY THE IM'PLIED WAR_RANTY OP

NWTM suLuoN sroRAsE AGREEMENT § Page 3 of 4 m am
Case 16-11767-CMA Doc 1974 Filed 01/16/19 Ent. 01/16/19 10: 05: 49 Pg. s 019

MERCHANTIBILI'I'Y AND THE IMPLIED WARRANTY OF Fl'l'-'NE.SS POR A PARTICULAR PURPOSE AS TO ll’\LLL
BULLION STORED WITHIN NWTM'S VAULTS.

24. Assign.ment. NWTM may assign or transfer any of its rights, duties and responsibilities hereunder, or any interest
therein, without notice to You, to any entity controlled by NWTM. You may assign or transfer any of your rights, duties and
responsibilities only upon prior written notice to NWTM, and upon written permission granted by NW'I`M, Whjch permission
is not to be unreasonably withheld l

25. Written Modification f Waiver of Terms. NWTM reserves the right to modify or amend the terms of this Agreernent at

any time Without notice. You shall not modify or amend the terms of this Agreement except by prior written agreement with
NWTM.

26. Binding Effect. Each and every provision of this Agreernent shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives successors and assigns, subject at all times to all provisions and
restrictions elsewhere in this Agreernent. Exoept as expressly provided herein, nothing in this Agreernent is intended to confer
on any person, other that the parties hereto and their respective heirs, personal re1:)res¢.=.ntativesl successors and assigns, any
rights or remedies under or by reason of this Agreernent.

27. Plural f Singular and Gender. Un]ess some other meaning and intent are clearly apparent from the context herein, the
plural shall include the singular, and the singular shall include the plural; and masculine, ferninine and neuter Words shall be
used interchangeably

28. Captions. 'Ihe captions shown in this Agreement are for convenience or reference purposes only, and shall not, in any
manner, be utilized to construe the scope or intent of any provision hierein.

29. Inva]id Provisinns. lf any provision of this Agreement, or the applicability of any such provision to a specific situationJ
shall be held invalid or unenforceable by a Court or adjudicating §body of competent jurisdiction, such provision shall be
modified to the minimum extent necessary to preserve the intent and spirit of this Agreement, and to make it or its application
valid and enforceable; and the validity and enforceability of all other provisions of this Agreernent and all other applications
of any such provision shall not be affected thereby.

30. Time of Essence. Time is of the essence in this Agreernent.

NOW THEREFORE, the parties hereto Set their hand.

 

 

 

Northwest Territorial Mint, LLC ]olm Peterson
By: By:
Ross B. I-Iansen, President & CEO w john Peterson
sheila peterson

BWM/

Sheila Peterson

 

NWTM BuLooN s'roRAeE AGREEMENT ‘ Page 4 of 4 m wm
ease 16-11767-CMA Doc 1974 Filed 01/16/19 Ent. 01/16/19 10: 05: 49 Pg. 9 of 9

